                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:21-CV-00474-GCM
 ANDRE ANTONIO DAVIS,

                 Plaintiff,

    v.                                                           ORDER

 WALMART INCORPORATED
 WALMART STORE #5085
 WALMART STORE #5298
 WALMART HEADQUARTERS
 WALMART STORE #1385,

                 Defendants.


         THIS MATTER comes before the Court on its own motion. Plaintiff filed a pro se

complaint on September 9, 2021 (ECF No. 1). The 96-page complaint, which raises 51 causes of

action, is largely incomprehensible. The plaintiff alleges that various Walmart stores were “using

their wireless systems to hack and embed a tracker in Mr. Davis’ phone,” in a “joint effort between

Walmart and the Intelligence Community, Infragard, Fbi and Cia.” ECF No. 1 at 4.

         Frivolous complaints are subject to dismissal pursuant to the District Court’s inherent

authority, even when the plaintiff has paid the filing fee. Smith v. Kagan, 616 F. App’x 90, 91 (4th

Cir. 2015) (per curiam); Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d 362, 364 (2d

Cir. 2000) (per curiam). When allegations in a complaint are totally implausible, frivolous, or

devoid of merit, the District Court lacks subject matter jurisdiction over the case. See Apple v.

Glenn, 183 F.3d 477, 478 (6th Cir. 1999) (collecting cases).

         These claims are totally implausible and may be the product of delusion. For this reason,

the Court will dismiss the complaint for lack of subject matter jurisdiction. The Court also notes




           Case 3:21-cv-00474-GCM Document 4 Filed 09/15/21 Page 1 of 2
that Plaintiff has filed at least 17 other cases in the Western District of North Carolina which are

similarly incomprehensible. See, e.g., Davis v. Trump, Civil Action No. 3:20-cv-00542; Davis v.

Amazon.com, Civil Action No. 3:21-cv-00125; Davis v. Alphabet Google, Civil Action No. 3:21-

cv-335.

       The Court will direct the Clerk to return Plaintiff’s filing fee. Plaintiff is cautioned that if

he continues to file lawsuits containing fantastic claims, his filing fee may not be returned to him

and he may be subjected to a pre-filing review system. If such a system were imposed, all

documents submitted by Plaintiff in the future, whether in this case or in any other action filed in

this District, would be pre-screened by the Court for content. Any proposed filings not made in

good faith or which lack substance or merit would be returned to Plaintiff without further

explanation. See Vandyke v. Francis, Civil Action No. 1:12-cv-128-RJC, 2012 WL 257646, at *2

(W.D.N.C. July 3, 2012).

       IT IS THEREFORE ORDERED that the Complaint (ECF No. 1) is DISMISSED. The

Clerk shall TAKE NECESSARY ACTION to return the filing fee to Plaintiff. The Clerk shall

PROVIDE A COPY to the Plaintiff. Finally, the Clerk shall CLOSE this case.

       SO ORDERED.



                                                   Signed: September 15, 2021




          Case 3:21-cv-00474-GCM Document 4 Filed 09/15/21 Page 2 of 2
